                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                               NORTHERN DIVISION

TERRY G. WATSON,                             )
                                             )
             Plaintiff,                      )
                                             )
      v.                                     )         No. 2:16CV71 HEA
                                             )
KAREY L. WITTY, et al.,                      )
                                             )
             Defendants.                     )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants Cari Collins and Chris

Sweetens’ Motion to Dismiss, [Doc. No. 265]. Plaintiff opposes the Motion. For

the reasons set forth below, the Motion will be granted.

       The purpose of a Rule 12(b)(6) motion to dismiss for failure to state a claim is

to test the legal sufficiency of a complaint so as to eliminate those actions “which are

fatally flawed in their legal premises and deigned to fail, thereby sparing the litigants

the burden of unnecessary pretrial and trial activity.” Young v. City of St. Charles,

244 F.3d 623, 627 (8th Cir. 2001) (citing Neitzke v. Williams, 490 U.S. 319, 326-27

(1989)). To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp v. Twombly, 550 U.S. 544, 570

(2007)). The Court must “accept the allegations contained in the complaint as true

and draw all reasonable inferences in favor of the nonmoving party.” Id. However,
“[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” will not be enough. Iqbal, 556 U.S. at 678.

      Plaintiff filed his Amended Complaint on December 13, 2016. On July 12,

2018, the Court granted Plaintiff leave to add Defendant Collins as a defendant. On

September 17, 2018, the Court granted Plaintiff leave to add Defendant Sweeten as a

defendant. Plaintiff’s Amended Complaint contains no allegations against

Defendants Collins and Sweeten. Subsequent to the Court Orders allowing

Plaintiff to join Defendants Collins and Sweeten, Plaintiff has not sought leave to

file an amended complaint. While Plaintiff has filed various motions and requests

for action from the Court, Plaintiff’s current complaint contains no allegations

specifically against Defendants Collins and Sweeten. Merely articulating the job

descriptions of employees against whom suit is brought is insufficient to satisfy the

requirements set out in Twombly and Iqbal. “Liability under § 1983 requires a

causal link to, and direct responsibility for, the deprivation of rights. Rizzo v. Goode,

423 U.S. 362, 370–71, 375–77, 96 S.Ct. 598, 603–04, 606–07, 46 L.Ed.2d 561

(1976); Cotton v. Hutto, 577 F.2d 453, 455 (8th Cir.1978) (per curiam) (respondeat

superior theory does not apply in § 1983 suits).” Madewell v. Roberts, 909 F.2d

1203, 1208 (8th Cir. 1990).

      Accordingly,



                                           2
      IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss, [Doc. No.

265], is GRANTED.

      IT IS FURTHER ORDERED that Defendants Collins and Sweeten are

dismissed from this action.

      Dated this 3rd day of May, 2019.




                                     ___________________________________
                                        HENRY EDWARD AUTREY
                                     UNITED STATES DISTRICT JUDGE




                                         3
